                                                                                                   Case 2:21-cv-04934-MCS-JEM Document 1 Filed 06/17/21 Page 1 of 11 Page ID #:1


                                                                                               1 TUCKER ELLIS LLP
                                                                                                 Brian K. Brookey - SBN 149522
                                                                                               2 brian.brookey@tuckerellis.com
                                                                                                 Steven E. Lauridsen - SBN 246364
                                                                                               3 steven.lauridsen@tuckerellis.com
                                                                                                 515 South Flower Street
                                                                                               4 Forty-Second Floor
                                                                                                 Los Angeles, CA 90071
                                                                                               5 Telephone:      213.430.3400
                                                                                                 Facsimile:      213.430.3409
                                                                                               6
                                                                                               7 Attorneys for Plaintiff, BACKGRID USA, INC.
                                                                                               8
                                                                                               9                              UNITED STATES DISTRICT COURT
                                                                                                                            CENTRAL DISTRICT OF CALIFORNIA
                   Chicago ♦ Cleveland ♦ Columbus ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                              10
                                                                                              11 BACKGRID USA, INC., a California                 )   Case No.
                                                                                                 corporation,                                     )
                                                                                              12                                                  )   COMPLAINT FOR COPYRIGHT
                                                                                                                   Plaintiff,                     )   INFRINGEMENT
                                                                                              13                                                  )
TUCKER ELLIS LLP




                                                                                                       v.                                         )
                                                                                              14                                                  )   DEMAND FOR JURY TRIAL
                                                                                                 CYDNIE JORDAN NEW YORK, LLC, a                   )
                                                                                              15 New York limited liability company,              )
                                                                                                                                                  )
                                                                                              16                           Defendant.             )
                                                                                                                                                  )
                                                                                              17                                                  )
                                                                                                                                                  )
                                                                                              18                                                  )
                                                                                              19           Plaintiff, BackGrid USA, Inc. (“BackGrid”) complains against Defendant Cydnie
                                                                                              20 Jordan New York, LLC (“Cydnie Jordan”) as follows:
                                                                                              21                                   JURISDICTION AND VENUE
                                                                                              22          1.       This is a civil action for copyright infringement under the Copyright Act, 17
                                                                                              23 U.S.C. §§ 101 et seq. This Court has subject matter jurisdiction under 28 U.S. C. § 1331,
                                                                                              24 28 U.S.C. § 1332, 17 U.S.C. § 501(a), and 28 U.S.C. § 1338(a) and (b).
                                                                                              25          2.       Venue is proper in this district under 28 U.S.C. §§ 1391(b) and (c) and 28
                                                                                              26 U.S.C. § 1400(a) in that the claim arises in this judicial district, Cydnie Jordan may be
                                                                                              27 found and transacts business in this judicial district, and the injury BackGrid suffered took
                                                                                              28 place in this judicial district. Cydnie Jordan is subject to the general and specific

                                                                                                                                             COMPLAINT
                                                                                                   015281\000015\1607398
                                                                                                   Case 2:21-cv-04934-MCS-JEM Document 1 Filed 06/17/21 Page 2 of 11 Page ID #:2


                                                                                               1 personal jurisdiction of this Court because of its contacts with the State of California.
                                                                                               2                                             PARTIES
                                                                                               3          3.       BackGrid is a California corporation existing under the laws of California,
                                                                                               4 with its principal place of business located in Redondo Beach, California.
                                                                                               5          4.       BackGrid alleges on information and belief that Defendant Cydnie Jordan is
                                                                                               6 a New York limited liability company with its principal place of business at 165 East 35th
                                                                                               7 Street, New York, New York 10016.
                                                                                               8                              FACTS COMMON TO ALL COUNTS
                                                                                               9          5.       BackGrid owns and operates one of Hollywood’s largest celebrity-
                   Chicago ♦ Cleveland ♦ Columbus ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                              10 photograph agencies and has earned a reputation of regularly breaking scoops on sought
                                                                                              11 after celebrity news. It owns the intellectual property rights, including the copyrights, to
                                                                                              12 celebrity photographs that have been licensed to numerous top-tier outlets, such as TMZ,
TUCKER ELLIS LLP




                                                                                              13 Entertainment Tonight, New York Post, People Magazine, Huffington Post, the Daily
                                                                                              14 Mail, as well as many television stations, newspapers and other prominent media outlets
                                                                                              15 throughout the world. Each license has been granted for valuable consideration, up to
                                                                                              16 hundreds of thousands of dollars.
                                                                                              17          6.       Among many other in-demand photographs, BackGrid owns photographs of
                                                                                              18 well-known celebrities such as Justin Bieber and Hailey Bieber.
                                                                                              19          7.       Cydnie Jordan is an apparel retailer that sells and advertises through its
                                                                                              20 website, CydnieJordanNY.com. BackGrid alleges on information and belief that at least a
                                                                                              21 portion of these sales are to customers residing within this district.
                                                                                              22          8.       Cydnie Jordan uses social media platforms including Instagram and
                                                                                              23 Facebook to promote its brands. In doing so, Cydnie Jordan frequently posts photographs
                                                                                              24 of celebrities wearing its products – regardless of whether it has the legal right to do so.
                                                                                              25                                   FIRST CLAIM FOR RELIEF
                                                                                              26                (For Infringement of Copyright Registration No. VA0002208200)
                                                                                              27          9.       BackGrid repeats, realleges, and incorporates by reference the allegations of
                                                                                              28 paragraphs 1 through 8 of this Complaint as though set forth fully here.

                                                                                                                                                  2
                                                                                                                                              COMPLAINT
                                                                                                   015281\000015\1607398
                                                                                                   Case 2:21-cv-04934-MCS-JEM Document 1 Filed 06/17/21 Page 3 of 11 Page ID #:3


                                                                                               1         10.       BackGrid owns all right, title, and interest in and to Copyright Registration
                                                                                               2 No. VA0002208200, for a group of photographs titled “Justin and Hailey Bieber Make
                                                                                               3 Their Exit After A Wednesday Church Service.” A copy of the registration is attached as
                                                                                               4 Exhibit A.
                                                                                               5         11.       The photographs covered by Exhibit A are original and copyrightable under
                                                                                               6 the laws of the United States. BackGrid filed for copyright registration of the photographs
                                                                                               7 within 90 days of their first publication with the United States Copyright Office.
                                                                                               8         12.       A reproduction of the deposit copy submitted in connection with the
                                                                                               9 application for Copyright Registration No. VA0002208200 is attached as Exhibit B.
                   Chicago ♦ Cleveland ♦ Columbus ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                              10         13.       Cydnie Jordan directly, vicariously, contributorily and/or by inducement
                                                                                              11 willfully infringed BackGrid’s copyright by posting photographs covered by Exhibit A on
                                                                                              12 Cydnie Jordan’s Instagram account, including in multiple instances as Instagram story
TUCKER ELLIS LLP




                                                                                              13 “highlights” that remain active as of the date this complaint is filed (unlike an Instagram
                                                                                              14 photo that expires after 24 hours).. Copies of the infringing posts are attached collectively
                                                                                              15 as Exhibit C.
                                                                                              16         14.       Cydnie Jordan used the copyrighted work willfully, and without BackGrid’s
                                                                                              17 permission, license, or consent.
                                                                                              18         15.       Cydnie Jordan’s willful infringement damaged BackGrid in an amount
                                                                                              19 according to proof, and at a minimum BackGrid is entitled to statutory damages of up to
                                                                                              20 $150,000 in addition to attorneys’ fees.
                                                                                              21                                 SECOND CLAIM FOR RELIEF
                                                                                              22                (For Infringement of Copyright Registration No. VA0002208203)
                                                                                              23         16.       BackGrid repeats, realleges, and incorporates by reference the allegations of
                                                                                              24 paragraphs 1 through 15 of this Complaint as though set forth fully here.
                                                                                              25         17.       BackGrid owns all right, title, and interest in and to Copyright Registration
                                                                                              26 No. VA0002208203, for a group of photographs titled “*EXCLUSIVE* Hailey Bieber’s
                                                                                              27 Balenciaga jacket is one serious raincoat!-…” A copy of the registration is attached as
                                                                                              28 Exhibit D.

                                                                                                                                                  3
                                                                                                                                              COMPLAINT
                                                                                                   015281\000015\1607398
                                                                                                   Case 2:21-cv-04934-MCS-JEM Document 1 Filed 06/17/21 Page 4 of 11 Page ID #:4


                                                                                               1         18.       The photographs covered by Exhibit D are original and copyrightable under
                                                                                               2 the laws of the United States. BackGrid filed for copyright registration of the photographs
                                                                                               3 within 90 days of their first publication with the United States Copyright Office.
                                                                                               4         19.       A reproduction of the deposit copy submitted in connection with the
                                                                                               5 application for Copyright Registration No. VA0002208203 is attached as Exhibit E.
                                                                                               6         20.       Cydnie Jordan directly, vicariously, contributorily and/or by inducement
                                                                                               7 willfully infringed BackGrid’s copyright by posting photographs covered by Exhibit D
                                                                                               8 on Cydnie Jordan’s Instagram account as Instagram story “highlights” that remain active
                                                                                               9 as of the date this complaint is filed (unlike an Instagram photo that expires after 24
                   Chicago ♦ Cleveland ♦ Columbus ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                              10 hours). Copies of the infringing posts are attached collectively as Exhibit F.
                                                                                              11         21.       Cydnie Jordan used the copyrighted work willfully, and without BackGrid’s
                                                                                              12 permission, license, or consent.
TUCKER ELLIS LLP




                                                                                              13         22.       Cydnie Jordan’s willful infringement damaged BackGrid in an amount
                                                                                              14 according to proof, and at a minimum BackGrid is entitled to statutory damages of up to
                                                                                              15 $150,000 in addition to attorneys’ fees.
                                                                                              16                                  THIRD CLAIM FOR RELIEF
                                                                                              17                (For Infringement of Copyright Registration No. VA0002208204)
                                                                                              18         23.       BackGrid repeats, realleges, and incorporates by reference the allegations of
                                                                                              19 paragraphs 1 through 22 of this Complaint as though set forth fully here.
                                                                                              20         24.       BackGrid owns all right, title, and interest in and to Copyright Registration
                                                                                              21 No. VA0002208204, for a group of photographs titled “*EXCLUSIVE* Hailey Bieber
                                                                                              22 stops by Cha Cha Matcha before heading to her favorite Salon 901.” A copy of the
                                                                                              23 registration is attached as Exhibit G.
                                                                                              24         25.       The photographs covered by Exhibit G are original and copyrightable under
                                                                                              25 the laws of the United States. BackGrid filed for copyright registration of the photographs
                                                                                              26 within 90 days of their first publication with the United States Copyright Office.
                                                                                              27         26.       A reproduction of the deposit copy submitted in connection with the
                                                                                              28 application for Copyright Registration No. VA0002208204 is attached as Exhibit H.

                                                                                                                                                  4
                                                                                                                                              COMPLAINT
                                                                                                   015281\000015\1607398
                                                                                                   Case 2:21-cv-04934-MCS-JEM Document 1 Filed 06/17/21 Page 5 of 11 Page ID #:5


                                                                                               1         27.       Cydnie Jordan directly, vicariously, contributorily and/or by inducement
                                                                                               2 willfully infringed BackGrid’s copyright by posting photographs covered by Exhibit G on
                                                                                               3 Cydnie Jordan’s Instagram account, including in multiple instances as Instagram story
                                                                                               4 “highlights” that remain active as of the date this complaint is filed (unlike an Instagram
                                                                                               5 photo that expires after 24 hours), and CydnieJordanNY.com. Copies of the infringing
                                                                                               6 posts are attached collectively as Exhibit I.
                                                                                               7         28.       Cydnie Jordan used the copyrighted work willfully, and without BackGrid’s
                                                                                               8 permission, license, or consent.
                                                                                               9         29.       Cydnie Jordan’s willful infringement damaged BackGrid in an amount
                   Chicago ♦ Cleveland ♦ Columbus ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                              10 according to proof, and at a minimum BackGrid is entitled to statutory damages of up to
                                                                                              11 $150,000 in addition to attorneys’ fees.
                                                                                              12                                 FOURTH CLAIM FOR RELIEF
TUCKER ELLIS LLP




                                                                                              13                (For Infringement of Copyright Registration No. VA0002208205)
                                                                                              14         30.       BackGrid repeats, realleges, and incorporates by reference the allegations of
                                                                                              15 paragraphs 1 through 29 of this Complaint as though set forth fully here.
                                                                                              16         31.       BackGrid owns all right, title, and interest in and to Copyright Registration
                                                                                              17 No. VA0002208205, for a group of photographs titled “Hailey Bieber out for a solo
                                                                                              18 lunch.” A copy of the registration is attached as Exhibit J.
                                                                                              19         32.       The photographs covered by Exhibit J are original and copyrightable under
                                                                                              20 the laws of the United States. BackGrid filed for copyright registration of the photographs
                                                                                              21 within 90 days of their first publication with the United States Copyright Office.
                                                                                              22         33.       A reproduction of the deposit copy submitted in connection with the
                                                                                              23 application for Copyright Registration No. VA0002208205 is attached as Exhibit K.
                                                                                              24         34.       Cydnie Jordan directly, vicariously, contributorily and/or by inducement
                                                                                              25 willfully infringed BackGrid’s copyright by posting photographs covered by Exhibit J on
                                                                                              26 Cydnie Jordan’s Instagram account, including in multiple instances as Instagram story
                                                                                              27 “highlights” that remain active as of the date this complaint is filed (unlike an Instagram
                                                                                              28 photo that expires after 24 hours), and CydnieJordanNY.com. Copies of the infringing

                                                                                                                                                  5
                                                                                                                                              COMPLAINT
                                                                                                   015281\000015\1607398
                                                                                                   Case 2:21-cv-04934-MCS-JEM Document 1 Filed 06/17/21 Page 6 of 11 Page ID #:6


                                                                                               1 posts are attached collectively as Exhibit L.
                                                                                               2         35.       Cydnie Jordan used the copyrighted work willfully, and without BackGrid’s
                                                                                               3 permission, license, or consent.
                                                                                               4         36.       Cydnie Jordan’s willful infringement damaged BackGrid in an amount
                                                                                               5 according to proof, and at a minimum BackGrid is entitled to statutory damages of up to
                                                                                               6 $150,000 in addition to attorneys’ fees.
                                                                                               7                                  FIFTH CLAIM FOR RELIEF
                                                                                               8                (For Infringement of Copyright Registration No. VA0002208420)
                                                                                               9         37.       BackGrid repeats, realleges, and incorporates by reference the allegations of
                   Chicago ♦ Cleveland ♦ Columbus ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                              10 paragraphs 1 through 36 of this Complaint as though set forth fully here.
                                                                                              11         38.       BackGrid owns all right, title, and interest in and to Copyright Registration
                                                                                              12 No. VA0002208420, for a group of photographs titled “*EXCLUSIVE* Hailey Bieber
TUCKER ELLIS LLP




                                                                                              13 has a downcast expression while out for dinner with hubby Justin Bieber.” A copy of the
                                                                                              14 registration is attached as Exhibit M.
                                                                                              15         39.       The photographs covered by Exhibit M are original and copyrightable under
                                                                                              16 the laws of the United States. BackGrid filed for copyright registration of the photographs
                                                                                              17 within 90 days of their first publication with the United States Copyright Office.
                                                                                              18         40.       A reproduction of the deposit copy submitted in connection with the
                                                                                              19 application for Copyright Registration No. VA0002208420 is attached as Exhibit N.
                                                                                              20         41.       Cydnie Jordan directly, vicariously, contributorily and/or by inducement
                                                                                              21 willfully infringed BackGrid’s copyright by posting photographs covered by Exhibit M
                                                                                              22 on Cydnie Jordan’s Instagram account, including in one instance as an Instagram story
                                                                                              23 “highlight” that remains active as of the date this complaint is filed (unlike an Instagram
                                                                                              24 photo that expires after 24 hours). Copies of the infringing posts are attached collectively
                                                                                              25 as Exhibit O.
                                                                                              26         42.       Cydnie Jordan used the copyrighted work willfully, and without BackGrid’s
                                                                                              27 permission, license, or consent.
                                                                                              28         43.       Cydnie Jordan’s willful infringement damaged BackGrid in an amount

                                                                                                                                                  6
                                                                                                                                              COMPLAINT
                                                                                                   015281\000015\1607398
                                                                                                   Case 2:21-cv-04934-MCS-JEM Document 1 Filed 06/17/21 Page 7 of 11 Page ID #:7


                                                                                               1 according to proof, and at a minimum BackGrid is entitled to statutory damages of up to
                                                                                               2 $150,000 in addition to attorneys’ fees.
                                                                                               3                                  SIXTH CLAIM FOR RELIEF
                                                                                               4                (For Infringement of Copyright Registration No. VA0002208474)
                                                                                               5         44.       BackGrid repeats, realleges, and incorporates by reference the allegations of
                                                                                               6 paragraphs 1 through 43 of this Complaint as though set forth fully here.
                                                                                               7         45.       BackGrid owns all right, title, and interest in and to Copyright Registration
                                                                                               8 No. VA0002208474, for a group of photographs titled “*EXCLUSIVE* Justin and Hailey
                                                                                               9 Bieber arrive for dinner at Pecorino ahead of Justin’s B-day.” A copy of the registration
                   Chicago ♦ Cleveland ♦ Columbus ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                              10 is attached as Exhibit P.
                                                                                              11         46.       The photographs covered by Exhibit P are original and copyrightable under
                                                                                              12 the laws of the United States.
TUCKER ELLIS LLP




                                                                                              13         47.       A reproduction of the deposit copy submitted in connection with the
                                                                                              14 application for Copyright Registration No. VA0002208474 is attached as Exhibit Q.
                                                                                              15         48.       Cydnie Jordan directly, vicariously, contributorily and/or by inducement
                                                                                              16 willfully infringed BackGrid’s copyright by posting a photograph covered by Exhibit P
                                                                                              17 on Cydnie Jordan’s Instagram account as an Instagram story “highlight” that remains
                                                                                              18 active as of the date this complaint is filed (unlike an Instagram photo that expires after
                                                                                              19 24 hours). A copy of the infringing post is attached as Exhibit R.
                                                                                              20         49.       Cydnie Jordan used the copyrighted work willfully, and without BackGrid’s
                                                                                              21 permission, license, or consent.
                                                                                              22         50.       Cydnie Jordan’s willful infringement damaged BackGrid in an amount
                                                                                              23 according to proof.
                                                                                              24                                SEVENTH CLAIM FOR RELIEF
                                                                                              25                (For Infringement of Copyright Registration No. VA0002208476)
                                                                                              26         51.       BackGrid repeats, realleges, and incorporates by reference the allegations of
                                                                                              27 paragraphs 1 through 50 of this Complaint as though set forth fully here.
                                                                                              28         52.       BackGrid owns all right, title, and interest in and to Copyright Registration

                                                                                                                                                  7
                                                                                                                                              COMPLAINT
                                                                                                   015281\000015\1607398
                                                                                                   Case 2:21-cv-04934-MCS-JEM Document 1 Filed 06/17/21 Page 8 of 11 Page ID #:8


                                                                                               1 No. VA0002208476, for a group of photographs titled “Hailey Bieber shops at Goyard in
                                                                                               2 Beverly Hills.” A copy of the registration is attached as Exhibit S.
                                                                                               3         53.       The photographs covered by Exhibit S are original and copyrightable under
                                                                                               4 the laws of the United States.
                                                                                               5         54.       A reproduction of the deposit copy submitted in connection with the
                                                                                               6 application for Copyright Registration No. VA0002208476 is attached as Exhibit T.
                                                                                               7         55.       Cydnie Jordan directly, vicariously, contributorily and/or by inducement
                                                                                               8 willfully infringed BackGrid’s copyright by posting a photograph covered by Exhibit S
                                                                                               9 on Cydnie Jordan’s Instagram account, including one instance as an Instagram story
                   Chicago ♦ Cleveland ♦ Columbus ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                              10 “highlight” that remains active as of the date this complaint is filed (unlike an Instagram
                                                                                              11 photo that expires after 24 hours). Copies of the infringing post are attached collectively
                                                                                              12 as Exhibit U.
TUCKER ELLIS LLP




                                                                                              13         56.       Cydnie Jordan used the copyrighted work willfully, and without BackGrid’s
                                                                                              14 permission, license, or consent.
                                                                                              15         57.       Cydnie Jordan’s willful infringement damaged BackGrid in an amount
                                                                                              16 according to proof.
                                                                                              17                                 EIGHTH CLAIM FOR RELIEF
                                                                                              18                (For Infringement of Copyright Registration No. VA0002208477)
                                                                                              19         58.       BackGrid repeats, realleges, and incorporates by reference the allegations of
                                                                                              20 paragraphs 1 through 57 of this Complaint as though set forth fully here.
                                                                                              21         59.       BackGrid owns all right, title, and interest in and to Copyright Registration
                                                                                              22 No. VA0002208477, for a group of photographs titled “*EXCLUSIVE* Kendall Jenner
                                                                                              23 and Hailey Bieber head out to breakfast together.” A copy of the registration is attached
                                                                                              24 as Exhibit V.
                                                                                              25         60.       The photographs covered by Exhibit V are original and copyrightable under
                                                                                              26 the laws of the United States.
                                                                                              27         61.       A reproduction of the deposit copy submitted in connection with the
                                                                                              28 application for Copyright Registration No. VA0002208477 is attached as Exhibit W.

                                                                                                                                                  8
                                                                                                                                              COMPLAINT
                                                                                                   015281\000015\1607398
                                                                                                   Case 2:21-cv-04934-MCS-JEM Document 1 Filed 06/17/21 Page 9 of 11 Page ID #:9


                                                                                               1         62.       Cydnie Jordan directly, vicariously, contributorily and/or by inducement
                                                                                               2 willfully infringed BackGrid’s copyright by posting a photograph covered by Exhibit V
                                                                                               3 on Cydnie Jordan’s Instagram account as an Instagram story “highlight” that remains
                                                                                               4 active as of the date this complaint is filed (unlike an Instagram photo that expires after
                                                                                               5 24 hours). A copy of the infringing post is attached as Exhibit X.
                                                                                               6         63.       Cydnie Jordan used the copyrighted work willfully, and without BackGrid’s
                                                                                               7 permission, license, or consent.
                                                                                               8         64.       Cydnie Jordan’s willful infringement damaged BackGrid in an amount
                                                                                               9 according to proof.
                   Chicago ♦ Cleveland ♦ Columbus ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                              10
                                                                                              11                                      PRAYER FOR RELIEF
                                                                                              12           Therefore, BackGrid requests judgment against Cydnie Jordan as follows:
TUCKER ELLIS LLP




                                                                                              13          1.       That Cydnie Jordan, and its officers, agents, servants, employees, and
                                                                                              14 representatives, and all persons in active concert or participation with them, be
                                                                                              15 permanently enjoined from copying, reproducing, displaying, promoting, advertising,
                                                                                              16 distributing, or selling, or any other form of dealing or transaction in, any and all of the
                                                                                              17 copyrighted photographs that are the subject of this action;
                                                                                              18          2.       That Cydnie Jordan be ordered to account for all profits, income, receipts or
                                                                                              19 other benefits it derived from the unlawful reproduction, copying, display, promotion,
                                                                                              20 distribution, or sale of products and services, or other media, that improperly or unlawfully
                                                                                              21 infringe the asserted copyrights pursuant to 17 U.S.C. §§ 504 (a)(1) & (b);
                                                                                              22          3.       For actual damages and disgorgement of all profits Cydnie Jordan derived
                                                                                              23 from its copyright infringement, under 17 U.S.C. § 504 (a)(1) & (b);
                                                                                              24          4.       For statutory damages for copyright infringement, including willful
                                                                                              25 infringement, in accordance with 17 U.S.C. §§ 504(a)(2) & (c),;
                                                                                              26          5.       For reasonable attorneys’ fees pursuant to 17 U.S.C. § 505;
                                                                                              27          6.       For costs and interest pursuant to 17 U.S.C. §§ 504 (a)(1) & (b) and 17 U.S.C.
                                                                                              28 § 505; and

                                                                                                                                                   9
                                                                                                                                              COMPLAINT
                                                                                                   015281\000015\1607398
                                                                                               Case 2:21-cv-04934-MCS-JEM Document 1 Filed 06/17/21 Page 10 of 11 Page ID #:10


                                                                                               1          7.       For such other and further relief that the Court deems just and proper.
                                                                                               2
                                                                                               3 DATED: June 17, 2021                              Tucker Ellis LLP
                                                                                               4
                                                                                               5                                                   By:    /s/ Brian K. Brookey
                                                                                               6                                                          Brian K. Brookey
                                                                                                                                                          brian.brookey@tuckerellis.com
                                                                                               7                                                          Attorneys for Plaintiff, BACKGRID
                                                                                                                                                          USA, INC.
                                                                                               8
                                                                                               9
                   Chicago ♦ Cleveland ♦ Columbus ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                              10
                                                                                              11
                                                                                              12
TUCKER ELLIS LLP




                                                                                              13
                                                                                              14
                                                                                              15
                                                                                              16
                                                                                              17
                                                                                              18
                                                                                              19
                                                                                              20
                                                                                              21
                                                                                              22
                                                                                              23
                                                                                              24
                                                                                              25
                                                                                              26
                                                                                              27
                                                                                              28

                                                                                                                                                  10
                                                                                                                                              COMPLAINT
                                                                                                   015281\000015\1607398
                                                                                               Case 2:21-cv-04934-MCS-JEM Document 1 Filed 06/17/21 Page 11 of 11 Page ID #:11


                                                                                               1                                 DEMAND FOR JURY TRIAL
                                                                                               2           Plaintiff BackGrid USA, Inc. demands trial by jury of all issues so triable.
                                                                                               3
                                                                                               4 DATED: June 17, 2021                            Tucker Ellis LLP
                                                                                               5
                                                                                               6
                                                                                                                                                 By:     /s/ Brian K. Brookey
                                                                                               7                                                         Brian K. Brookey
                                                                                                                                                         brian.brookey@tuckerellis.com
                                                                                               8                                                         Attorneys for Plaintiff, BACKGRID
                                                                                                                                                         USA, INC.
                                                                                               9
                   Chicago ♦ Cleveland ♦ Columbus ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                              10
                                                                                              11
                                                                                              12
TUCKER ELLIS LLP




                                                                                              13
                                                                                              14
                                                                                              15
                                                                                              16
                                                                                              17
                                                                                              18
                                                                                              19
                                                                                              20
                                                                                              21
                                                                                              22
                                                                                              23
                                                                                              24
                                                                                              25
                                                                                              26
                                                                                              27
                                                                                              28

                                                                                                                                                 11
                                                                                                                                             COMPLAINT
                                                                                                   015281\000015\1607398
